Citation Nr: 0431417	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  98-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left ankle, to include as secondary to 
service-connected stingray bite scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim of entitlement to 
service connection for degenerative joint disease of the left 
ankle.  The veteran subsequently perfected this appeal.

A RO hearing was held in August 1998 and a hearing before a 
member of the Board sitting at the RO was held in May 2000.  
Transcripts of these hearings are associated with the claims 
folder.  

In June 2000, the Board remanded this case for additional 
development.  In April 2002 and January 2003, the Board 
requested development pursuant to its authority under 
38 C.F.R. § 19.9(a)(2) (2002).  In July 2003, the Board 
further remanded this case for readjudication.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that the veteran's current degenerative joint disease of the 
left ankle is etiologically related to his active service or 
events therein; or that it is proximately due to or the 
result of his service-connected scar as a residual of a 
stingray bite.  

3.  Evidence of record does not establish that the veteran's 
left ankle arthritis manifested itself to a compensable 
degree within one year following discharge from service.  


CONCLUSION OF LAW

Degenerative joint disease of the left ankle was not incurred 
during service, may not be presumed to have been incurred 
during service, and is not proximately due to or the result 
of the veteran's service-connected stingray bite scar.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2004, the RO advised the veteran that VA was 
working on his appeal for service connection for degenerative 
joint disease of the left ankle.  The veteran was notified of 
his and VA's respective obligations with respect to obtaining 
evidence.  Specifically, that VA was responsible for getting 
relevant records from any Federal agency and that VA will 
make reasonable efforts to obtain relevant records not held 
by a Federal agency.  The veteran was informed that he must 
provide enough information about the records so that VA could 
request them and that it was his responsibility to make sure 
that VA received all records not in the possession of a 
Federal department or agency.  The veteran was advised that 
he should send any additional evidence to the Appeals 
Management Center (AMC) and that he could take one year from 
the date of this letter to submit the requested information.  

The January 1999 supplemental statement of the case (SSOC), 
the November 2001 SSOC, the July 2003 SSOC and the September 
2004 SSOC, collectively notified the veteran of the laws and 
regulations pertinent to his claim for service connection.  
The November 2001 SSOC informed the veteran of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), advised 
him of the evidence he was responsible for providing, and 
also asked that he send information describing additional 
evidence or the evidence itself to the RO.  The July 2003 
SSOC set forth the regulations pertaining to VA's duty to 
assist.  The September 2004 SSOC informed the veteran of the 
evidence needed to substantiate his claim for service 
connection, including as on a direct, presumptive, and/or 
secondary basis.  

The claims folder contains the veteran's service medical 
records, including clinical records regarding his in-service 
hospitalizations, and various VA treatment records.  In 
keeping with the duty to assist, the veteran was provided a 
VA examination in October 1997.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background

On pre-induction examination in June 1958, induction 
examination in August 1960, and separation examination in 
December 1960, the veteran's feet and lower extremities were 
reported as normal on clinical evaluation.  

Clinical records indicate that the veteran was hospitalized 
at the U.S. Air Force Hospital at Eglin on September 28, 1962 
after a stingray bit him.  On admission, the veteran had 
marked edema of the left foot and lower leg, and an 
approximately one to two inch laceration on the medial 
surface of the left foot with erythema and tenderness.  

During the hospitalization, the wound was opened up and he 
was started on penicillin in massive doses.  Culture of the 
foot revealed Aerobacter predominant and moderate Staph 
coagulase negative.  Another incision and drainage was 
carried out on October 3, 1962.  The veteran developed 
cellulitis and a surgical consult indicated that the area 
appeared adequately drained.  X-rays of the left foot and 
ankle taken on October 12, 1962 demonstrated soft tissue 
edema laterally above the lateral malleolus.  There was a 
small, bony outgrowth on the medial and anterior portion of 
the talus of uncertain significance and the radiologist 
indicated that he was "not at all sure whether this could be 
a post traumatic ossification of the ancient past."  The 
veteran was discharged on October 29, 1962 with a diagnosis 
of "[s]ting, left ankle, due to sting ray."  

The veteran was subsequently admitted to Martin Army Hospital 
on November 2, 1962 with complaints of pain and swelling in 
the left ankle.  On admission, there was an ulcerated area 
approximately 1 cm. across posterior to the left lateral 
malleolus with surrounding erythema and swelling.  The ankle 
was indurated and brawny and nontender inguinal nodes were 
palpable on the left.  Serology was negative.  Culture of 
drainage from the wound revealed Staphylococcus Epidermidis.  
X-rays of the left ankle revealed soft tissue swelling.  The 
veteran was placed on bed rest, soaks, and elevation.  The 
drainage subsided rapidly, but swelling and erythema 
persisted.  The swelling gradually subsided and the veteran 
was discharged on November 16, 1962 with a diagnosis of 
"[c]ellulitis without lymphangitis due to staph epidermidis, 
secondary to sting ray bite, left ankle."  

On annual medical evaluation in September 1963 and separation 
examination in October 1963, the veteran's feet and lower 
extremities were reported as normal on clinical evaluation.  
Discharge examination in May 1967 did not indicate any 
complaints or diagnoses related to the left ankle.  

The veteran underwent a VA medical examination in July 1967.  
Examination of the musculoskeletal system did not include any 
findings related to the left ankle.  

On VA examination in October 1997, the veteran reported that 
he has some pain in his left ankle and that it cracks 
sometimes.  X-rays of the left ankle revealed some 
degenerative joint disease.  The examiner indicated that if 
the veteran had septic arthritis in his left ankle from his 
infection, that this would have caused the progression of the 
degenerative joint disease that is seen today.  

X-rays of the left ankle in September 2001 revealed a heel 
spur and calcaneal enthesophyte, but were otherwise 
unremarkable.  

Analysis

The veteran contends that he is entitled to service 
connection for degenerative joint disease of the left ankle.  
He argues that his ankle was fine before the stingray bite 
and that the poison injected by the stingray and subsequent 
progression caused his joint disease.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, which are manifest to a 
compensable degree within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).

The veteran currently has degenerative joint disease of the 
left ankle and service medical records clearly establish that 
he was hospitalized for a stingray bite and subsequent 
infection.  The records, however, are negative for an in-
service diagnosis of degenerative joint disease of the left 
ankle.  The October 1997 VA examiner indicated that if the 
veteran had septic arthritis, this would have caused his 
degenerative joint disease.  The Board has reviewed the 
veteran's in-patient clinical records in detail.  Although 
there is evidence of cellulitis, there is no evidence of 
treatment for or a diagnosis of septic arthritis.  The Board 
acknowledges the veteran's contentions that his left ankle 
arthritis is a result of his in-service stingray bite.  The 
veteran, however, is not competent to render a medical 
opinion regarding the etiology of his disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, although the veteran suffered a stingray bite 
during service, there is no indication that he developed 
septic arthritis.  Absent evidence of septic arthritis, the 
record does not contain competent medical evidence relating 
the veteran's currently diagnosed degenerative joint disease 
of the left ankle to his in-service stingray bite.  Thus, 
service connection on a direct basis is not warranted.  

Information in the record indicates that the veteran was 
diagnosed with degenerative joint disease of the left ankle 
in October 1997, many years after discharge from service.  
The veteran testified that he has had left ankle pain since 
he was bitten by the stingray.  Notwithstanding, there is no 
medical evidence that left ankle arthritis manifested itself 
to a compensable degree within one year following the 
veteran's discharge from service.  Consequently, service 
connection on a presumptive basis is not warranted.  

The veteran is currently service connected for a left ankle 
scar as a residual of his stingray bite.  The record does not 
contain any evidence suggesting that the veteran's 
degenerative joint disease of the left ankle is proximately 
due to or the result of this service-connected disability.  
Thus, service connection on a secondary basis is also not 
warranted.  

The Board has considered all applicable theories of service 
connection for degenerative joint disease of the left ankle; 
however, as the preponderance of the evidence is against the 
veteran's claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for degenerative joint disease of the left 
ankle, to include as secondary to service-connected stingray 
bite scar, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



